DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the at least one operation unit and configured to distribute instructions...” in claims 1 and 10, and “a command parser configured to dispatch commands…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim language in the following claims is not clearly understood:	
As per claim 2, line 6, it is unclear whether “a feature map” is referring to the same “feature map” in claim 1 (i.e. “the” or “said” should be used if they are the same).
As per claim 11, it has the same deficiency as claim 2 above. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et. Al US Pub 2020/0410337 (hereafter Huang) in view of Song et al. US Pub 2019/0138898 (hereafter Song).

As per claim 1, Huang teaches the invention substantially as claimed including a method implemented by a processing unit, the processing unit comprising a command parser configured to dispatch commands and computing tasks and at least one core communicatively coupled with the command parser and configured to process the dispatched computing task (para[0039-0040, 0193], FIG. 1, input node pass on the information (task) to the hidden nodes, where nodes include hardware processors (single or multi-core));
each core comprising a convolution unit, a pooling unit, at least one operation unit and a sequencer communicatively coupled with the convolution unit, the pooling unit, and the at least one operation unit and configured to distribute instructions of the dispatched computing task to the convolution unit, the pooling unit, and the at least one operation unit for execution (para[0046, 0052-0053, 0059-0060], neural network includes convolution layer, pooling layer, flatten layer, fully connected layer and output layer);
the method comprising: reading, by the convolution unit, data from a memory (para[0056-0057], the convolution operations extracts features from the input image);
performing, by the convolution unit, a convolution operation on the data to generate a feature map (para[0056-0057], the convolution using one filter over an input pixel array to produce one feature map);
and performing, by the pooling unit, a pooling operation on the feature map (para[0060], pooling (down-sampling), by the pooling layer, reduces the dimensions of each feature map).
Huang does not explicitly teach data from a local memory of the at least one operation unit.
However, Song teaches reading data from a local memory of the at least one operation unit (para[0087], sub-kernels maybe read from local memory when performing the convolution operation with respect to each of the sub-kernels to generate output feature map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Song’s teaching to Huang’s invention in order to provide an apparatus that able to process neural networks which need to perform a large number of operations with respect to complex input data, which requires large power consumption and long processing times (para[0003-0004]).

As per claim 2, Huang and Song teach the method according to claim 1, and Huang teaches wherein the at least one operation unit comprises: a matrix multiplication data path (DP) and an element-wise operation (EWOP) unit, and the method further comprises: performing, by the matrix multiplication DP, a matrix multiplication operation on convolution data from the convolution unit to generate intermediate data (para[0044], products of matrix multiplication indicates the outputs from the nodes on an intermediate layer);
and performing, by the EWOP unit, an EWOP to generate a feature map based on the intermediate data (para[0056, 0059], ReLU is an element-wise operation that replaces all negative pixel values in the feature map by zero).

As per claim 5, Huang teaches further comprising: monitoring, by the sequencer, execution of a neural network task; and parallelizing, by the sequencer, sub-tasks of the neural network task (para[0032-0033, 0086, 0102, 0120-0121], the neural network operations maybe split in certain manners into sub-operations to be performed in parallel by multiple computing engines (the processing element array), where the operations of each PE may be synchronized to a clock signal to improve the interoperability between PE array and other components of the neural network processor).

As per claim 6, Huang teaches wherein each core further comprises a direct memory access (DMA) unit, and the method further comprises: transferring, by the DMA unit, data within each core and among the at least one core; and inputting or outputting, by the DMA unit, data in parallel with computation of the convolution unit, the pooling unit, or the at least one operation unit (para[0163, 0174, 0180-0181], DMA engines move data between the accelerators, inputting the data in parallel).

As per claim 7, Huang teaches further comprising: transforming, by the DMA unit, data between forms of an image and a matrix (para[0052-0053, 0089, 0095-0096, 0151, 0180], perform convolutions on the input image using the first set of filters to generate multiple output matrices, where DMA engines move data between the accelerators and the input data can be an image being submitted for identification

As per claim 8, Huang teaches further comprising: performing, by the pooling unit, the pooling operation at least partly in parallel the convolution operation of the convolution unit (para[0084, 0094, 0127-0128, 0174], accelerators including convolution engine and pooling engine perform in parallel).

As per claim 9, Huang teaches writing a result of the scalar operation in the local register file (para[0080], the computation engine include a local register file for storing intermediate results).
In addition, Song wherein each core further comprises a scalar unit and a scalar register file, and the method further comprises: performing, by the scalar unit, a scalar operation; a result of the scalar operation in the scalar register file (para[0072], scalar matrix multiplication between the input feature map and the kernel is performed, and the output feature map is generated as a result).

As per claim 10, it is a non-transitory computer readable storage medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 11, it is a non-transitory computer readable storage medium claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 12, it is a non-transitory computer readable storage medium claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 13, it is a non-transitory computer readable storage medium claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 14, it is a non-transitory computer readable storage medium claim of claim 8 above, thus it is rejected for the same rationale.

As per claim 15, it is a processing unit claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 16, it is a processing unit claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 17, Huang teaches wherein the sequencer further has circuitry configured to monitor execution of a neural network task and to use a synchronization field of a branch instruction to coordinate sub-tasks of the neural network task in different cores (para[0032-0033, 0086, 0102, 0120-0121], the neural network operations maybe split in certain manners into sub-operations to be performed in parallel by multiple computing engines (the processing element array), where the operations of each PE may be synchronized to a clock signal to improve the interoperability between PE array and other components of the neural network processor (cores)).

As per claim 18, it is a processing unit claim of claim 6 above, thus it is rejected for the same rationale.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Song as applied to claim 1 above, and further in view of Lee et al. US Pub 2020/0372633 (hereafter Lee).

As per claim 3, Huang and Song teach the method according to claim 1, but they do not explicitly teach wherein the pooling unit comprises an interpolation unit and a pooling data path, and the method further comprises: interpolating, by the interpolation unit, the feature map; and performing, by the pooling data path, a pooling operation on the interpolated feature map.
However, Lee teaches the pooling unit comprises an interpolation unit and a pooling data path, and the method further comprises: interpolating, by the interpolation unit, the feature map; and performing, by the pooling data path, a pooling operation on the interpolated feature map (para[0028, 0048, 0090], ROI (region of interest) aligning is performed by binary interpolation, which is calculated for subcells of each of the ROIs, and then max pooling is performed for the binary interpolated subcells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching to Huang and Song’s invention in order to provide a method of using deep neural network, in which regions of interest (ROIs) even for rotated objects can be more precisely and accurately extracted from an image by a rotated object detection technique used in region proposal networks, and the objects with different angles in the image can be detected with excellent speed and accuracy (abstract, para[0022,0090]).

As per claim 4, Huang, Song and Lee teach the method according to claim 3, and Lee teaches further comprising: determining, by the pooling unit, a region of interest on the feature map (para[0022-0026], ROIs are extracted from the feature maps).



Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Song as applied to claim 15, and further in view of Xie et al. US Pub 2018/0157969 (hereafter Xie).

As per claim 19, Huang and Song do not explicitly teach the processing unit according to claim 15, wherein the pooling unit has circuitry configured, by a wait flag field of the pooling instruction, to perform the pooling operation at least partly in parallel the convolution operation of the convolution unit.
However, Xie teaches the pooling unit has circuitry configured, by a wait flag field of the pooling instruction, to perform the pooling operation at least partly in parallel the convolution operation of the convolution unit (para[0020, 0025, 0081], after determining the convolution parameter information based on control information, performing a convolution and pooling operation for a first iteration number of times on the input data in accordance with the convolution parameter information to finally obtain an input vector, thus convolution and pooling operations waits until convolution parameter information is received to execute in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xie’s teaching to Huang and Song’s invention in order to provide a method for achieving an accelerator of a sparse CNN to achieve an object of improving a calculation performance and reducing a response delay (para[0016, 0020]).

As per claim 20, Huang and Song do not explicitly teach the processing unit according to claim 15, wherein the convolution instruction further comprises a modify flag field associated with in-line modification on fields of the convolution instruction for runtime binding and control.
However, Xie teaches the convolution instruction further comprises a modify flag field associated with in-line modification on fields of the convolution instruction for runtime binding and control (para[0020, 0025, 0064, 0081], after determining the convolution parameter information based on control information, performing a convolution and pooling operation for a first iteration number of times on the input data in accordance with the convolution parameter information to finally obtain an input vector, thus convolution and pooling operations execute in parallel according to convolution parameter, which changes based on the control information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xie’s teaching to Huang and Song’s invention in order to provide a method for achieving an accelerator of a sparse CNN to achieve an object of improving a calculation performance and reducing a response delay (para[0016, 0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195